FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 30, 2020

                                      No. 04-20-00445-CV

                      Jimmy and Cherly WILLIAMS,
                               Appellants
                                   v.
       GUADALUPE-BLANCO RIVER AUTHORITY and its Officers and Directors,
                                Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 19-2054-CV
                        Honorable Stephen B. Ables, Judge Presiding


                                         ORDER
        In this accelerated appeal, the clerk’s record was due on September 21, 2020. After the
due date, the Guadalupe County District Court Clerk filed a notification of late record indicating
the record would be filed on September 29, 2020.
       As promised, the clerk’s record was filed on September 29, 2020. The clerk’s request for
an extension of time is GRANTED. The clerk’s record is deemed timely filed.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court